DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I (claims 1-18) in the reply filed on 12/23/2021 is acknowledged.

Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):





4.	Claims 12-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an apparatus for treating a substrate as the disclosure does not support that the claimed liquid supply unit can acts alone rather it is part of the whole apparatus for treating a substrate. Appropriate correction like claim 1 is required.

Claims 13-18 are also rejected being dependent on claim 12.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 



5.	Claims 1-3, 12-13, 18 are rejected under 35 U.S.C. 103 as being obvious over Iowa et al (US 2017/0256426 A1).

Regarding claims 1, 12: Iowa teaches in Fig. 3 about an apparatus for treating a substrate W, the apparatus comprising:


    PNG
    media_image1.png
    672
    881
    media_image1.png
    Greyscale

a treating container 20 having a treatment space inside the treating container;
a substrate support unit (under W) configured to support a substrate in the treatment space; and

wherein the liquid supply unit includes:
a nozzle 13;
a supply line 38 configured to supply the treatment liquid to the nozzle and having a first valve 39 mounted in the supply line; and

a discharge line (as marked connected to 31) branching from a branch point (as marked) which is a point downstream of the first valve (as shown) in the supply line to discharge the treatment liquid from the supply line, and having a second valve 37 or 50 mounted in the discharge line, and
wherein a valve is absent in an area between the branch point and the nozzle (as seen no valve between branch point and 13), in the supply line.

Regarding claims 2, 13: Iowa teaches in Fig. 3 wherein an end of a downstream area of the supply line based on the branch point is positioned higher than the discharge line.

Regarding claims 3, 13: Iowa teaches in Fig. 3 wherein the end of the downstream area is positioned higher than the branch point.

Regarding claim 18: Iowa teaches in Fig. 3 about wherein the liquid supply unit further includes: a controller 3 configured to adjust supply of the treatment liquid to the nozzle, and wherein the controller controls the second valve such that the second valve is cut off in a supply 


6.	Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being obvious over Iowa et al (US 2017/0256426 A1) in view of Fujita et al. (WO 2015/136872 A1)

Regarding claims 4, 14: Iowa does not explicitly talk about wherein an area of the downstream area, which extends from the branch point in a downstream direction, has a curved shape.

However Fujita teaches in Fig. 3 wherein an area of the downstream area, which extends from the branch point in a downstream direction, has a curved shape.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Fujita’s teachings to Iowa’s device to have the features as claimed as a as a matter of design choice, since it has been held that the configuration of the curved area was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed area was significant). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claims 5, 15: Fujita teaches in Fig. 3 wherein the downstream direction is downward provided in an upstream area of the supply line based on the branch point, and
wherein the curved shape is provided in a convex-upward shape.


Allowable Subject Matter
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable “ a third part extending from the second part, positioned higher than the first part, and including the end, and
wherein the first sensor is installed in the third part” in combination with other limitations as a whole.

Claims 7-11 are also allowable being dependent on allowable claim 6

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable “a third part extending from the second part, positioned higher than the first part, and including the end, and
wherein the first sensor is installed in the third part” in combination with other limitations as a whole.

Claims 17 is also allowable being dependent on allowable claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897